Citation Nr: 0609525	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-19 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico




THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder.  




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs






ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1998 to 
January 1999.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision by the RO.  

A preliminary review of the record discloses that the veteran 
requested a hearing before a Decision Review Officer 
regarding this matter.  He was notified by letters dated in 
February and May 2004 of the scheduled hearings to be 
conducted before a Decision Review Officer.  

A notation in the claims file indicates the veteran cancelled 
both scheduled hearings.  Accordingly, the Board will proceed 
with its review of this matter.  

In September 2005, the Board remanded the case for additional 
development of the record.  



FINDINGS OF FACT

1.  The veteran is shown to have manifested chronic alcohol 
dependence during his period of active service.  

2.  The currently demonstrated primary alcohol dependence 
with related depressive manifestations is the result of the 
veteran's own willful misconduct.  

3.  The veteran is not shown to have an innocently acquired 
psychiatric disorder due to any event or incident of his 
period of service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have an innocently acquired 
psychiatric disability due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005).  

2.  Service connection for primary alcohol dependence must be 
denied by operation of law.  38 U.S.C.A. §§ 105(a), 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In a letter dated in March 2002, the RO provided notice to 
the veteran of what evidence the veteran was responsible for 
obtaining and what evidence VA would undertake to obtain.  

In the May 2003 statement of the case and the January 2006 
supplemental statement of the case, the RO provided the 
regulations for compensable ratings for all claims, and 
thereby informed the veteran of the evidence needed to 
substantiate the claims.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran was provided a VA examination in November 2005.  
All identified records have been sought, and the Board is not 
aware of any outstanding records.  In sum, the facts relevant 
to the veteran's claims have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of VCAA and the implementing regulations.  The 
Board will proceed to decide the veteran's claim on the 
merits.  


Factual Background

The veteran served on active duty from January 1998 to 
January 1999.  

A March 1998 service medical record indicates that the 
veteran reported having stress due to marital problems.  He 
complained of pain and pressure in his chest.  An EKG showed 
possible mild pericarditis.  The examination was otherwise 
normal.  The assessment was that of mild pericarditis, stress 
reaction/emotional. 

The veteran's DD form 214 indicates that the veteran was 
discharged under honorable conditions for alcohol 
rehabilitation failure.  

An April 1999 VA mental health evaluation note indicates that 
the veteran reported becoming increasingly depressed since 
being arrested and jailed for four days for impersonating a 
DEA officer.  He reported alcohol problems for the past 
couple of years.  He reported experiencing a depressed mood 
and loss of appetite over the past week.  He stated that he 
was having sleep difficulties and nightmares.  

The veteran reported undergoing inpatient rehabilitation for 
alcohol in 1998, while in the service.  He stated that he 
drank the day he left the program.  

On examination, the veteran was depressed and anxious.  The 
diagnoses were those of alcohol dependence and adjustment 
disorder with depressed mood (secondary to recent arrest).  

A November 2000 VA substance abuse clinical summary states 
that the veteran reported a history of over-consumption of 
alcohol.  He was currently sober.  The diagnosis was alcohol 
dependence in full early remission.  

A March 2001 VA treatment record indicates that the veteran 
complained of feeling stressed out.  He reported having a 
tension headache, high anxiety, insomnia, nervousness and 
chest tightness.  It was noted that the veteran had been 
sober for one year.  He reported having nightmares since 1998 
based on people trying to hurt him, along with night sweats 
and paranoid features.  

An October 2001 VA treatment record notes a provisional 
diagnosis of anxiety disorder or panic disorder.  
 
In a June 2002 statement, the veteran indicated that he had 
an anxiety disorder that affected his heart and caused pains 
in his chest.  

A May 2003 VA psychiatric note indicates that the veteran had 
continued treatment for anxiety, insomnia and alcohol 
dependence.  

A September 2005 VA psychiatric note indicates that the 
veteran reported experiencing depression and family conflict.  

On examination, the veteran was depressed.  It was noted that 
he seemed to be trying to avoid talking about his true 
problems with alcohol.  The diagnoses were those of 
depression not otherwise specified, and alcohol abuse.  

The November 2005 VA examination indicates that the veteran's 
claims file and medical records had been reviewed.  It was 
noted that the veteran was currently being treated for 
depression.  

The veteran denied suffering any cerebrovascular accident or 
myocardial infarction.  He reported having high blood 
pressure and chest pressure.  He stated that he had not had a 
drink in five months.  

The veteran reported having poor concentration and a lack of 
interest in working, not socializing, and having fear of 
being in groups.  He reported that he believed people were 
against him and had absenteeism from work due to a lack of 
desire to go to work.  

On examination, the veteran had a depressed mood and a 
constricted affect and was anxious.  His attention was poor 
and he avoided eye contact.  His insight and judgment were 
fair.  

The examiner stated that there was no impairment of thought 
process or communication.  No hallucinations were described.  
There was a history of alcohol intoxication.  No panic 
attacks were described.  

The diagnoses were those of alcohol dependence, in alleged 
remission, and depressive disorder, not otherwise specified.   
A GAF of 70 was assigned.  

The examiner stated that, based on the veteran's history, 
records, and evaluations, the veteran's neuropsychiatric 
condition was alcohol dependence, which was his principle 
disability.  The examiner stated that the depressive disorder 
was secondary to the alcohol dependence.  

The examiner noted that the veteran's history of alcoholism 
was present and described in service and responsible for his 
"under honorable conditions" discharge.  It was noted that 
the veteran had exhibited some anxiety and depressive 
symptoms in reaction to specific situations, such as working 
stress, family situations, and legal problems, all due to his 
ethanol dependency.  

The examiner noted that the service medical records indicated 
a "stress reaction" during the evaluation of his claimed 
chest tightness.  The examiner stated that the veteran's 
alcoholism was present during his military service, and his 
"under honorable conditions" discharge was due to alcohol 
rehabilitation failure.  

The examiner stated that he considered that the veteran's 
diagnosis of depressive disorder was secondary to, and 
related to, his alcohol dependence and the emotional 
reactions of its consequences.  

The examiner opined that the veteran's alcohol dependence was 
diagnosed in service and was not related to any specific 
stressor or incident, but was a voluntary action.  It was 
noted that the diagnosed depressive disorder was considered 
secondary to his ethanolism and did not represent a separate 
neuropsychiatric diagnostic entity.  


Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychosis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.  

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed as in the instant 
case after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  

Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to 
provide that, with respect to claims filed after October 31, 
1990, an injury or disease incurred during active service 
will not be deemed to have been incurred in line of duty if 
the injury or disease was a result of the person's own 
willful misconduct, including abuse of alcohol or drugs.  See 
38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  

Although the veteran may testify as to symptoms he perceives 
to be manifestations of disability, the question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Id. at 1365.  


Analysis

The Board finds that service connection for an innocently 
acquire psychiatric disorder is not warranted in this case.  

Apart from feeling stressed, there is no evidence that the 
veteran exhibited manifestations of an innocently acquired 
psychiatric disability while in service.  

The evidence does show that the veteran was discharged from 
service in January 1999 under honorable conditions due to 
what describe as being alcohol rehabilitation failure.  

An April 1999 VA record shows that the veteran reported 
becoming increasingly depressed since being arrested and 
jailed for four days for impersonating a DEA officer.  He was 
diagnosed as having alcohol dependence and adjustment 
disorder with depressed mood, secondary to his recent arrest.  

Subsequent VA records again show treatment for alcohol 
dependence and depression.  

However, the VA examiner in November 2005 opined that the 
veteran's depressive disorder was secondary to, and related 
to, his alcohol dependence and the emotional reactions of its 
consequences.  

The examiner added that the veteran's alcohol dependence was 
a voluntary action.  It was noted that the depressive 
manifestation did not constitute a separate neuropsychiatric 
diagnostic entity.  

Therefore, the Board finds given the evidence of record that 
the veteran currently is not shown to be suffering from an 
innocently acquired psychiatric disability due to any event 
or incident of his period of active service.  

The Board notes that the law states that service connection 
cannot be established on a direct basis for a disease or 
injury that results from a claimant's abuse of alcohol or 
drugs if, as here, the claim was filed after October 31, 
1990.  38 C.F.R. §§ 3.1(m), 3.301(a).  

As such, given these facts, the law is dispositive of the 
veteran's claim as his primary alcohol dependence with 
related depression must be considered to be due to his own 
willful misconduct.  

Furthermore, there is no showing that the veteran is 
currently suffering from a psychosis that was manifested 
within one year following service.  As such, there is no 
basis upon which to grant service connection on a presumptive 
basis.   See 38 C.F.R. §§ 3.307, 3.309.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply, 
and service connection is not warranted.  38 U.S.C.A. § 
5107(b) (West 2002).  



ORDER

The claim of service connection for an innocently acquired 
psychiatric disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


